            Case 1:20-cv-05614-AKH Document 23 Filed 07/22/20 Page 1 of 6




AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York
Attorney for Respondents
By:    ALLISON ROVNER
       Assistant United States Attorney
86 Chambers Street, 3rd Floor
New York, New York 10007
Telephone: (212) 637-2691
Facsimile: (212) 637-2686
E-mail: allison.rovner@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 MICHAEL COHEN,

                 Petitioner,
                                                   No. 20 Civ. 5614 (AKH)
                        v.

 WILLIAM BARR, in his official capacity as
 Attorney General of the United States,
 MICHAEL CARVAJAL, in his official
 capacity as Director of the Bureau of Prisons,
 JAMES PETRUCCI, in his official capacity
 as Warden of the Federal Correctional
 Institution, Otisville,

                 Respondents.


                               DECLARATION OF ADAM PAKULA

Introduction

       1.       I am a Probation Officer Specialist at the United States Probation Office

(“Probation” or “Probation Office”) for Southern District of New York. I have worked at the

Probation Office since June 2007.

       2.       The Probation Office is an arm of the United States District Court, not the

executive branch. Typically, the Probation Office supervises individuals who have been

sentenced to a term of probation, or who have completed a sentence of imprisonment and are
            Case 1:20-cv-05614-AKH Document 23 Filed 07/22/20 Page 2 of 6




serving a term of supervised release. Occasionally, the Probation Office provides courtesy

supervision of individuals who are still in the custody of the Bureau of Prisons (“BOP”), but who

have been placed in home confinement rather than a prison; such supervision is conducted under

the Federal Location Monitoring Program (“FLM” or “FLM Program”).

       3.       Because supervision under the FLM Program is less common, I have not

supervised any BOP inmates under that program. Michael Cohen would have been my first case

under the FLM Program.

       4.       I submit this declaration in connection with respondents’ opposition to

petitioner’s motion for a temporary restraining order in this case. I base this declaration on my

personal knowledge, my review of Probation records to which I have access as part of my duties

and responsibilities, and my communications with the employees of Probation and the Bureau of

Prisons.

The Creation of Michael Cohen’s FLM Agreement

       5.       On or about July 6, 2020, I learned that I would be assigned as the supervising

officer for Michael Cohen, who was to be transferred to home confinement and supervised by the

Probation Office pursuant to the FLM Program.

       6.       It was my understanding that, in such cases, the Probation Office, the BOP, and

the defendant typically execute an agreement setting forth the terms and conditions by which the

Probation Office agrees to provide courtesy supervision of a defendant in the BOP’s custody.

This FLM agreement is in addition to other standard Probation Office forms typically executed

by defendants serving home confinement as a condition of supervised release or probation.

       7.       As noted, I had not previously supervised any defendants pursuant to the FLM

Program. As a result, I did not have a model FLM agreement from one of my own cases to use.



                                                 2
            Case 1:20-cv-05614-AKH Document 23 Filed 07/22/20 Page 3 of 6




       8.       Several months earlier, however, I had participated in an informal working group

with probation officers from several other districts regarding location monitoring and, in

particular, had discussed with them the FLM Program.

       9.       On May 28, 2020, I received an email from a probation officer in another district

who was a part of that informal working group. The email stated, in substance, that the officer

had received several requests for supervision of high-profile inmates under the FLM Program;

that he had developed terms and conditions to include in an FLM agreement for such cases; and

that these terms had been approved by his supervisors and the BOP. A copy of one such

agreement was attached to his email. That email and its attachment are attached to this

declaration as Exhibit A.

       10.      On or about July 7, 2020, I drafted the FLM agreement to be used in Cohen’s case

(the “FLM Agreement”). I used the example included in Exhibit A as the basis for Cohen’s

agreement, making only minor changes to the language included therein. In particular, the

condition relating to Cohen’s contact with the media was included in substantially the same form

as in the example included in Exhibit A.

       11.      While I was aware that Cohen was a high-profile inmate, at the time I drafted the

FLM Agreement I was not aware that Cohen was writing a book. I drafted the FLM Agreement

without input from the BOP or anyone in the executive branch.

       12.      On or about July 7, 2020, I participated in a conference call with the following

individuals: Supervisory U.S. Probation Officer Enid Febus; Assistant Deputy Chief U.S.

Probation Officer Ed Johnson; and Patrick McFarland, a Residential Reentry Manager at the

BOP.




                                                 3
         Case 1:20-cv-05614-AKH Document 23 Filed 07/22/20 Page 4 of 6




       13.     During that call, we reviewed the terms and conditions set forth in the draft FLM

Agreement. McFarland stated that he approved of the draft FLM Agreement, including but not

limited to the condition relating to Cohen’s contact with the media. McFarland later signed the

draft agreement and sent the signed copy to the Probation Office. That agreement is attached as

Exhibit B.

The Events of July 9, 2020

       14.     On July 9, 2020, Cohen was scheduled to report to the Probation Office in order

to complete paperwork associated with the commencement of his placement on home

confinement under the FLM Program. Cohen reported to the Probation Office with his attorney

Jeffrey Levine, Esq.

       15.     Cohen, Levine, Supervisory Probation Officer Febus, and I met in Febus’s office.

Copies of the FLM Agreement were distributed to each participant in the meeting and

subsequently reviewed.

       16.     As we reviewed the FLM Agreement, Cohen was combative. Cohen and his

attorney attempted to negotiate the language of nearly every provision of the agreement, and

Cohen stated on at least one occasion that he would not sign the agreement.

       17.     In particular, Cohen raised at least the following objections to the FLM

Agreement:

               a.      Cohen objected to the first condition of the FLM Agreement, which

related to his contact with the media. Cohen stated, in substance, that he was writing a book and

that he was going to do that “no matter what happens.” Cohen asked that the undersigned say

hello to “Mr. Barr,” which I understood to be a reference to the Attorney General.




                                                4
           Case 1:20-cv-05614-AKH Document 23 Filed 07/22/20 Page 5 of 6




                b.         Cohen objected to the second condition of the FLM Agreement, which

required that his employment be approved in advance by the BOP and the Probation Office.

Cohen posed various hypothetical employment positions and asked whether they would be

approved. For example, Cohen asked whether he could appear as a political correspondent on

television or the radio.

                c.         Cohen objected to the third condition of the FLM Agreement, which

prohibited him from contact with convicted felons or anyone under investigation by the U.S.

Attorney’s Office, noting that he wished to contact individuals he knew at FCI Otisville.

                d.         Cohen objected to the fifth condition of the FLM Agreement, arguing that

he should be able to do his own grocery shopping.

                e.         Cohen objected to the seventh and eighth conditions of the FLM

Agreement, arguing that their wording was confusing.

                f.         At some point during the conversation, Cohen’s attorney objected to

Cohen’s placement on electronic monitoring, stating, in substance, that it was only for violent

criminals.

        18.     Given Cohen’s intransigence, Supervisory Probation Officer Febus and I decided

to contact the BOP to find out how it wished to proceed. Because the Probation Office had

agreed to supervise Cohen as a courtesy to the BOP, we viewed this as a decision for the BOP to

make. We therefore asked Cohen and Levine to proceed to the waiting area while we contacted

the BOP.

        19.     Febus and I then called McFarland, the RRM Manager on Cohen’s case, and

summarized the foregoing, including by stating that Cohen had been argumentative, had

attempted to negotiate the conditions of his home confinement, and had refused to sign the FLM



                                                    5
         Case 1:20-cv-05614-AKH Document 23 Filed 07/22/20 Page 6 of 6




Agreement. McFarland informed us that he would consult with his supervisors and determine

how to proceed.

       20.     McFarland later called us back and informed us that Cohen was going to be

remanded. McFarland asked us not to engage with Cohen further. Employees of the United

States Marshals Service subsequently took Cohen into custody.



       I, ADAM PAKULA, pursuant to 28 U.S.C. § 1746, declare under penalty of perjury that

the above statements are true and correct.

Dated: New York, New York
       July 22, 2020



                                                   Adam Pakula
                                                   U.S. Probation Officer Specialist
                                                   U.S. Probation Office for the
                                                   Southern District of New York




                                              6
       Case 1:20-cv-05614-AKH Document 23-1 Filed 07/22/20 Page 1 of 3


From:            Adam Pakula
To:              McKay, Thomas (USANYS)
Subject:         FW: FLM
Date:            Wednesday, July 22, 2020 12:32:13 PM
Attachments:             ..docx




From:
Sent: Thursday, May 28, 2020 2:37 PM
To:                                                     Adam Pakula

Subject: FLM

Hey, Fellas. Hope you are all doing ok.

I have received a few high profile FLM requests since we all last collaborated.

I came up with a list of additional criteria that my brass and the BOP approved as having the
potential FLM participant agree to ahead of time (in addition to the FLM conditions).

I reviewed the list over the phone with the offender and then emailed the document to be signed
before we would formally agree to FLM. I think this will help me justify bouncing him out if there’s
problems.

Sharing with you guys to use if needed and/or as you see fit.
        Case 1:20-cv-05614-AKH Document 23-1 Filed 07/22/20 Page 2 of 3

            UNITED             STATES             DISTRICT               COURT
                        EASTERN DISTRICT OF PENNSYLVANIA
                               PROBATION OFFICE


    MATTHEW R. MACAVOY                                                     FEDERAL OFFICE BUILDING
CHIEF U.S. PROBATION OFFICER                                              600 ARCH STREET, SUITE 2400
                                                                         PHILADELPHIA, PA 19106-1679
                                                                                  215-597-7950
                                                                                FAX: 215-597-8856


                                          May 27, 2020




RE: Federal Location Monitoring (FLM)

Dear Mr.

As we discussed on May 21, 2020, we are investigating your suitability for participation in the
Federal Location Monitoring Program, which would allow for the completion of your custodial
sentence (due to terminate on August 1, 2025) to occur at your home, under the monitoring and
supervision of the United States Probation Office.

In addition to the FLM program rules that have been forwarded to you, below are a list of
additional guidelines you will be expected to comply with and honor during the entire term of
FLM (should your application be accepted). As we discussed, any violation of these rules will
result in our office’s contact the United States Bureau of Prisons with a request to transfer you
out of FLM immediately.

   1) No engagement of any kind with the media, including print, tv, film, books, or any other
      form of media/news. Prohibition on social media on all such platforms. No posting on
      social media and a requirement that you communicate with friends and family to exercise
      discretion in not posting on your behalf or posting any information about you. The
      purpose here is to avoid glamorizing or bringing publicity to your status as a sentenced
      inmate serving a custodial term in the community.
   2) Any employment must be approved in advance by the United States Probation Office and
      United States Bureau of Prisons. As a guideline, any employment must be fully
      transparent, fully tax paying, and through a verifiable, independent third party. Hours of
      work must be documented and work must be conducted in a “brick and mortar”
      setting. No self-employment, consulting, or other type of less visible work will be
      authorized.
   3) Prohibition on contact with any convicted felons. An exception will be made for your
      son                     allowing a weekly two hour, in person visit to occur at your home.
      No other contact of any kind will be permitted.
   4) Approval for attendance at one weekly religious service, in addition to holidays (Easter,
      Christmas, etc.)
   5) Food shopping and other regular household shopping to be conducted on your behalf by
        Case 1:20-cv-05614-AKH Document 23-1 Filed 07/22/20 Page 3 of 3


FLM
Page Two

      your family members.
   6) Approval will be granted for your medical treatment/appointments.
   7) Any requests outside of the parameters listed above (work, medical, religious) would be
      considered “discretionary leave” and will be considered only if the request is of an
      extraordinary nature. Such requests will be vetted by the Supervisor of the Location
      Monitoring Program.


Please review the above FLM parameters. If you agree to these conditions and guidelines, we
ask that you sign and date accordingly below and the investigation will continue to proceed.

Should you have any questions or need for clarification, please contact the undersigned at: (215)


                                                            Sincerely,




                                                            Senior U.S. Probation Officer




Agree to FLM guidelines as noted in this document




Object to FLM guidelines as noted in this document
         Case 1:20-cv-05614-AKH Document 23-2 Filed 07/22/20 Page 1 of 2




      FEDERAL LOCATION MONITORING PROGRAM PARTICIPANT AGREEMENT
             (BOP Inmates monitored by The U. S. Probation Office)
Inmate Name: COHEN, Michael D. Reg# 86067-054

You have been designated by the Federal Bureau of Prisons (BOP) to participate in the Federal Location
Monitoring Program (FLM). This program will allow for the completion of your custodial sentence
(scheduled to terminate on November 21, 2021). to occur at your home, under the monitoring and
supervision of the United States Probation Office for the Southern District of New York.

Below is a list of additional guidelines you will be expected to comply with and honor during the entire
term of FLM. Any violation of these rules will result in our notification to BOP officials which may result
in your immediate termination from the FLM program.

I, Michael D. Cohen, agree to reside at                                              for the entire
term of my FLM. Said term will be monitored electronically with the use of Radio Frequency (RF) and
Home Detention as described in Prob. 61 (RF) which has been reviewed and signed. In addition, the
following terms will guide my participation in FLM.

1)      No engagement of any kind with the media, including print, tv, film, books, or any other form of
media/news. Prohibition from all social media platforms. No posting on social media and a requirement
that you communicate with friends and family to exercise discretion in not posting on your behalf or
posting any information about you. The purpose is to avoid glamorizing or bringing publicity to your
status as a sentenced inmate serving a custodial term in the community.

2)      Any employment must be approved in advance by the United States Bureau of Prisons and the
United States Probation Office. As a guideline, any employment must be fully transparent, fully tax
paying, and through a verifiable, independent third party. Hours of work must be documented. A full
description of your duties must be submitted by the intended employer in advance of commencement
of employment.

3)      You shall not have contact with any convicted felons; or anyone currently under investigation by
the U.S. Attorney’s Office.

4)     Prior approval for attendance to one weekly religious service, in addition to holidays. A letter
from the place of worship may be required.

5)      Food shopping and other regular household shopping errands must be conducted on your
behalf by your family members, unless you are residing alone.

6)       Approval will be granted for your medical treatment/appointments, with submission of location
of said appointments in advance. Verification will be needed.

7)     Any requests outside of the parameters listed above (work, medical, religious) will be
considered “discretionary leave” and will be considered only if the request is of an extraordinary nature.
         Case 1:20-cv-05614-AKH Document 23-2 Filed 07/22/20 Page 2 of 2



Such requests will be vetted by the Supervisor and/or designee of the Location Monitoring Program. All
request will be based on compliance with the FLM program.

8)     Approval will be granted for you to meet with your attorney, at the attorney’s request in
advance.

If you fail to adhere to the Home Detention requirements and/or if you fail to adhere to the guidelines
indicated above, the U.S. Probation Office will immediately notify the Bureau of Prisons and will
request that your participation in the FLM program be terminated.

Your signature below acknowledges your acceptance and agreement to the expectations of this
document while you are on FLM.

Signed by:                                                      Signed by:



____________________                                            __________________

Patrick McFarland                                               Enid Febus
Residential Reentry Manager, BOP                                Supervisory U.S. Probation Officer



Signed by:                                                      Signed by:



________________                                                ___________________

Michael D. Cohen                                                Adam Pakula
FLM Participant                                                 U.S. Probation Officer Specialist




                        Date: _______________________________
